COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-14-00264-CV
 IN RE: RAQUEL VASQUEZ,                         §
                                                          AN ORIGINAL PROCEEDING
                           Relator.             §
                                                                 IN MANDAMUS
                                                §


                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso, Texas, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 24TH DAY OF SEPTEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)